DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 6/25/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 12-13, 19-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry US 2015/0030300 (hereinafter Terry).
Re. Cl. 8, specifically regarding the limitation “extruded support member,” 
in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

    PNG
    media_image1.png
    491
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    593
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    710
    678
    media_image3.png
    Greyscale

Re. Cl. 1, Terry discloses: A half-spool accessory (100, Fig. 1), for use in for routing and/or arranging cables in a cable manager (see Fig. 1 and 9-11; the device is capable of being used in the claimed intended use), the half-spool accessory comprising: a curved support portion (see annotated figure 4) to provide a bend radius for cables (see Fig. 1, via surface 103); front and rear end flanges (110s, Fig. 1) disposed at opposite ends of the curved support portion (see Fig. 1); and a plurality of resilient snaps (122, 124 Fig. 4) extending downwardly from the curved support portion for retaining the half-spool accessory in a mounted configuration relative to an extruded (see Fig. 11, members 122 and 124 snap onto support member 12 and extend downward in the lower device 100).
Re. Cl. 2, Terry discloses: each resilient snap is engageable with a corresponding ledge of a channel of the extruded support member (see Fig. 9, the snap is engageable with a ledge created by 12a).
Re. Cl. 3, Terry discloses: a position of the half-spool accessory relative to the extruded support member is adjustable along the length of the extruded support member (see Fig. 9-10, the position of the member 100 is adjustable in a vertical length of 12 depending on how far the user presses 100 down onto 12a for instance; Paragraph 0028 Lines 1-10, by providing an indexing feature as discussed enables the user to adjust the vertical position of 100 along a vertical length of support 12).
Re. Cl. 4, Terry discloses: one or more standoffs (see annotated figure 4) extending downwardly from the curved support portion for positioning the half-spool accessory against the extruded support member (see Fig. 9-10, the annotated standoffs cooperate to grip 12).
Re. Cl. 5, Terry discloses: the one or more standoffs each include a curved edge (see annotated figure 1) that interfaces with a corresponding curved surface of the extruded support member (see annotated figure 1, the curved edge of the standoffs as annotated are capable of interfacing of reengaging with a curved surface as it is being secured to a supporting member).
Re. Cl. 7, Terry discloses: a connection between the curved support portion and each of the front and rear end flanges is arcuate (see annotated figure 1, the connection between the two is curved).
Re. Cl. 8, Terry discloses: A half-spool accessory installation in a cable manager (Fig. 10), the half-spool accessory installation comprising: first and second half-spool accessories (100s, Fig. 10), each of which includes a curved support portion (see annotated figure 4) to provide a bend radius for cables (see Fig. 10), an end flange (110, Fig. 1) disposed at an end of the curved support portion (see Fig. 1), and one or more resilient snaps (122 and 124, Fig. 4) extending downwardly from the curved support portion (see annotated figure 1); and an extruded support member (12, Fig. 9-10) connected to the cable manager (10, Fig. 9-11) for accommodating the first and second half-spool accessories (see Fig. 10); wherein the one or more resilient snaps of the first half-spool accessory are engaged against corresponding ledges along a first side of the extruded support member (see annotated figure 9, ledges created by edge 12a), and the one or more resilient snaps of the second half-spool accessory are engaged against corresponding ledges along a second side of the extruded support member opposite of the first side (see annotated figure 9, ledges on 12b in the same manner as 12a), whereby the curved support portions of the first and second half- spool accessories together define a curved profile that substantially surrounds a section of the extruded support member (see Fig. 10; the curved support portions of 100 define a curved profile that substantially surrounds opening 12 by surrounding 12a-b).
Re. Cl. 9, Terry discloses: the curved profile is generally cylindrical-shaped (see annotated figure 4 and Fig. 9, the curved support portions are cylindrically shaped).
Re. Cl. 10, Terry discloses: each of the first and second half-spool accessories is independently adjustable along the length of the extruded support member (see Fig. 9-10, the position of the member 100 is adjustable in a vertical length of 12 depending on how far the user presses 100 down onto 12a for instance; Paragraph 0028 Lines 1-10, by providing an indexing feature as discussed enables the user to adjust the vertical position of 100 along a vertical length of support 12; further since the members 100 are independent and located on separate edges 12a-b, they are independently adjustable).
Re. Cl. 12, Terry discloses: each of the first and second half-spool accessories includes one or more standoffs extending downwardly from the curved support portion for positioning against the extruded support member (see annotated figure 4).
Re. Cl. 13, Terry discloses: for each of the first and second half-spool accessories, a connection between the curved support portion and the end flange is arcuate (see annotated figure 1).
Re. Cl. 19, Terry discloses: A half-spool accessory (100, Fig. 1), for use in for routing and/or arranging cables in a cable manager (see Fig. 1 and 9-11, the device is capable of being used in the claimed intended use), the half-spool accessory comprising: a curved support portion (see annotated figure 4) to provide a bend radius for cables (see Fig. 9-10); an end flange (110, Fig. 1) disposed at a distal end of the curved support portion (see Fig. 1); and a plurality of resilient snaps (122 and 124, Fig. 4) extending downwardly from the curved support portion (see annotated figure 4) for retaining the half-spool accessory in a mounted configuration relative to an extruded support member of the cable manager (see Fig. 9-10, the members 122 and 124 are capable of being used in the claimed intended use), each resilient snap being engageable with a corresponding ledge of a channel of the extruded support member (see Fig. 9-10, the members 122 and 124 are capable of being used in the claimed intended use in a similar manner to shown as engaging 12a-b).
Re. Cl. 20, Terry discloses: a position of the half-spool accessory relative to the extruded support member is adjustable along the length of the extruded support member (see Fig. 9-10, the position of the member 100 is adjustable in a vertical length of 12 depending on how far the user presses 100 down onto 12a for instance; Paragraph 0028 Lines 1-10, by providing an indexing feature as discussed enables the user to adjust the vertical position of 100 along a vertical length of support 12).
Re. Cl. 21, Terry discloses: one or more standoffs extending downwardly from the curved support portion for positioning the half-spool accessory against the extruded support member (see annotated figure 4).
Re. Cl. 22, Terry discloses: the one or more standoffs each include a curved edge (see annotated figure 1) that interfaces with a corresponding curved surface of the extruded support member (see annotated figure 1, the curved edge of the standoffs as annotated are capable of interfacing of reengaging with a curved surface as it is being secured to a supporting member).
Re. Cl. 24, Terry discloses: a connection between the curved support portion and the end flange is arcuate (see annotated figure 1).
Claims 1, 6, 8, 11, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daoud US 2004/0240828 (hereinafter Daoud).
Re. Cl. 8, specifically regarding the limitation “extruded support member,” 
in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation does not patentably distinguish over the prior art of record.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the support member, does not depend on its method of production, i.e. extrusion. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

    PNG
    media_image4.png
    678
    681
    media_image4.png
    Greyscale

Re. Cl. 1, Daoud discloses: A half-spool accessory (400, Fig. 4), for use in for routing and/or arranging cables in a cable manager (see Fig. 1-2 and 5; the device is capable of being used in the claimed intended use), the half-spool accessory comprising: a curved support portion (314, Fig. 4) to provide a bend radius for cables (see Fig. 4); front and rear end flanges (106, Fig. 4) disposed at opposite ends of the curved support portion (see Fig. 4); and a plurality of resilient snaps (318, Fig. 4) (see Fig. 1 and 5, members 318 are resilient and therefore would snap onto support member 116; therefore the snaps 318 are capable of being used in the claimed intended use).
Re. Cl. 6, Daoud discloses: the curved support portion includes one or more notches (302, Fig. 4) along side edges thereof to provide finger grips for gripping the half-spool accessory (see Fig. 4, the notches 302 are capable of being gripped by a user’s finger).
Re. Cl. 8, Daoud discloses: A half-spool accessory installation in a cable manager (Fig. 5 but with two 400s as discussed in Paragraph 0035, Lines 1-2), the half-spool accessory installation comprising: first and second half-spool accessories (400s, Fig. 4-5 and Paragraph 0035 Lines 1-2), each of which includes a curved support portion (314, Fig. 4) to provide a bend radius for cables (see Fig. 5), an end flange (402, Fig. 4) disposed at an end of the curved support portion (see Fig. 4), and one or more resilient snaps (318, Fig. 4) extending downwardly from the curved support portion (see Fig. 4); and an extruded support member (116, Fig. 5) connected to the cable manager (105, Fig. 1) for accommodating the first and second half-spool accessories (see Fig. 5); wherein the one or more resilient snaps of the first half-spool accessory are engaged against corresponding ledges along a first side of the extruded support member (see annotated figure 5, ledges created by edge 116), and the one or more resilient snaps of the second half-spool accessory are engaged against corresponding ledges along a second side of the extruded support member opposite of (see annotated figure 5, ledges on lower 116 in the same manner as the upper 116), whereby the curved support portions of the first and second half- spool accessories together define a curved profile that substantially surrounds a section of the extruded support member (see Fig. 5; the curved support portions of 400 define a curved profile that substantially surrounds opening 118 by surrounding edges 116).
Re. Cl. 11, Daoud discloses: each of the first and second half-spool accessories includes one or more notches (302, Fig. 4) along side edges of the curved support portion to provide finger grips (see Fig. 4, the notches 302 are capable of being gripped by the user).
Re. Cl. 19, Daoud discloses: A half-spool accessory (400, Fig. 4), for use in for routing and/or arranging cables in a cable manager (see Fig. 1-2 and 5, the device is capable of being used in the claimed intended use), the half-spool accessory comprising: a curved support portion (314, Fig. 4) to provide a bend radius for cables (see Fig. 4-5); an end flange (402, Fig. 4) disposed at a distal end of the curved support portion (see Fig. 4); and a plurality of resilient snaps (318, Fig. 4) extending downwardly from the curved support portion (see Fig. 4) for retaining the half-spool accessory in a mounted configuration relative to an extruded support member of the cable manager (see Fig. 5, the members 318 are capable of being used in the claimed intended use), each resilient snap being engageable with a corresponding ledge of a channel of the extruded support member (see Fig. 5, the members 318 are capable of being used in the claimed intended use in a similar manner to shown as engaging 116).
Re. Cl. 23, Daoud discloses: the curved support portion includes one or more notches (302, Fig. 4) along side edges thereof to provide finger grips for gripping the half-spool accessory (see Fig. 4, the notches 302 are capable of being gripped by a user’s finger).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vongseng US 2007/0230887, Boudreau US 2008/0203241, Schmidt US 2002/0197045, Petri US 2002/0097973, Davis US 8424814, and Ferris US 2002/0121571 disclose other known spool accessories which are presented to the Applicant for their consideration.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632